Citation Nr: 1645407	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  12-35 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right leg disability.

3.  Entitlement to service connection for a left leg disability.

4.  Entitlement to service connection for a left eye disability.

5.  Entitlement to service connection for a left shoulder disability.

(The issue of entitlement to beneficiary travel payments is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1955 to November 1958 and from October 1961 to August 1962.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in February 2016.  This matter was originally on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's claim for service connection for a right foot disability was denied by a March 2016 rating decision.  VA received the Veteran's Notice of Disagreement with respect to this issue in March 2016.  In July 2016, the AOJ sent a letter to the Veteran notifying him that VA received his notice of disagreement with the March 2016 decision and his election of the Traditional Review process to handle his appeal.  Although the AOJ has not issued a Statement of the Case with respect to the foregoing notice of disagreement, as the RO appears to be processing the appeal, the Board declines to take jurisdiction of the issues for the purpose of issuing a Statement of the Case.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

In October 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back disorder, degenerative arthritis, was not manifested during service or within a year of separation from service and is not shown to be related to active service.

2.  The Veteran's right leg disorder, right knee meniscal tear, was not manifested during service and is not shown to be related to active service.

3.  The Veteran's left leg disorder, variously diagnosed as osteoarthritis and strain, was not manifested during service and is not shown to be related to active service; osteoarthritis was not manifested within a year of separation from service.

4.  The Veteran's left eye disorders, diagnosed as pseudophakia, trace corneal scar, dry eyes, and pinguecula, were not manifested during service and are not shown to be related to active service.



CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred in or aggravated by service; degenerative arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A chronic right leg disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

3.  A chronic left leg disability was not incurred in or aggravated by service; osteoarthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4.  A chronic left eye disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's February 2016 Remand, the Appeals Management Center (AMC) requested clinical records concerning treatment after an in-service motor vehicle accident, obtained outstanding treatment records, scheduled the Veteran for VA examinations to determine the etiology of any current back, leg, and left eye disorders, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's February 2016 Remand as to these issues.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2010 and August 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Moreover, during the October 2015 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2).

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The first question that must be addressed is whether a chronic disability of the low back, right leg, left leg, or left eye is factually shown during service.  

The service treatment records are absent complaints, findings or diagnoses of a low back disorder, a right leg disorder, or a left eye disorder during service.  

The Veteran's service treatment records indicate that he presented in December 1955 with complaint of left knee pain and left ankle discomfort.  Examination was negative; there were no arthritic changes.  Impression was strain, left knee and ankle.  He was prescribed an ace bandage and wintergreen oil.  The Veteran presented on November 4, 1961; it was noted that he had been involved in a car accident, that his vehicle was hit while at a full stop, and that it was badly damaged.  The Veteran was noted to have been stunned and had to be removed from the car.  There was no loss of consciousness, nausea, emesis, drowsiness, or leakage of clear fluid from the nose or other area.  His left chest wall reportedly hit the steering wheel, and he had pain over the upper anterior rib cage on motion of his left arm.  There was also a small left infrapatellar abrasion with pain and tenderness over his left upper anterior tibia.  The Veteran was able to walk, he had full range of motion, and there was no swelling or crepitance.  He was advised to return in the morning for chest and left ribcage x-rays.  X-rays showed no significant bone change or injury of the ribs or left leg.  Two days later, he returned with complaint of soreness from a bruise; however, nothing was found on examination, and he was returned to duty.  

Despite left knee pain in 1955 and left patellar abrasion after motor vehicle accident in 1961, the Board cannot conclude that a "chronic" left leg or knee condition was incurred during service.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service, there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."

On the clinical examination for separation in June 1962, the Veteran's eyes, upper extremities, lower extremities, and spine were evaluated as normal.  The Veteran's vision was 20/20 in both eyes.  Summary of Defects and Diagnosis indicated, "None."  Further, on the Report of Medical History completed by the Veteran in June 1962 in conjunction with his separation physical, he denied ever having swollen or painful joints, eye trouble, arthritis, lameness, painful or trick shoulder, trick or locked knee.   

Thus, there is no medical evidence that shows that the Veteran sustained a chronic disability of the low back, right leg, left leg, or left eye during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Arthritis can be service-connected on such a basis.  However, the first showing of lumbar spine or left knee arthritis was not until many years after the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established for arthritis under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Such evidence is lacking here.  Although the appellant reports continuity of post-service symptoms, the Board finds his allegations to be of limited probative value.  Neither a chronic low back nor left leg disability was "noted" during service.  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, such lack of contemporaneous evidence is for consideration in determining credibility.  In this regard, the Board notes that the record is devoid of objective evidence of any low back or left leg symptoms until nearly 20 years after service.  The Veteran did not file his first claim for compensation benefits to include service connection for back and leg injuries until February 1980.  As noted above, on the Report of Medical History completed by the Veteran in June 1962, seven months after his motor vehicle accident, he denied ever having swollen or painful joints, arthritis, lameness, trick or locked knee.  It was not until after a July 1979 motor vehicle accident that the Veteran filed his claim for benefits and reported low back and leg pain since service.

As noted in more detail below, the Veteran underwent VA examination in June 2016 at which time he noted that his knees were fine and that there was no need for an examination.  The Veteran reported that he had injured his left knee six months prior in a motor vehicle accident in March 2016.  The Veteran noted that in the military, he just scraped it and that after the November 1961 car accident, it healed and he had no knee issues in the military.  The Veteran also reported that he received bruised ribs and left leg but nothing more from the motor vehicle accident in November 1961.  The Veteran noted that he was not in the hospital, that they kept him in the field operation unit for 3 days, and then he resumed his normal duties and worked for one more year in the military.  The Veteran reported that he had no back issues, that it was wear and tear over the years.  
  
As such, the Board finds that any assertions by the Veteran as to the continuity of symptomatology of his low back and left knee arthritis since service to be less than credible.

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the appellant clearly has current disabilities.  The Veteran underwent VA examination in April 2010 at which time he was diagnosed as having left cervical thoracic strain, osteoarthritis of the left knee, left lower extremity sciatica, mild dry eyes, pseudophakia, corneal scars secondary to cataract surgery, and pinguecula.  The Veteran also underwent VA examinations in June 2016 at which time he was diagnosed as having degenerative arthritis of the thoracolumbar spine, right knee meniscal tear, resolving left knee strain, pseudophakia, and trace corneal scar.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and his military service.

In this case, no medical professional has ever provided a competent opinion that a low back, right leg, left leg, or left eye disability was either related to the Veteran's service or to a service-connected disability.  

The April 2010 VA examiner opined that the Veteran's right leg was not the same as or a result of conditions or events shown during active service and that a left leg condition was less likely as not the same as a result of condition or event shown during active duty.    

The June 2016 VA examiner opined that the Veteran's low back condition, right leg condition including right knee, and left leg condition including left knee were less likely as not incurred during military service, including due to the November 1961 motor vehicle accident.  The examiner noted that the Veteran's service treatment records showed no evidence of low back condition and no reported ongoing low back issues mentioned during physical examinations to include separation exam.  The examiner noted that there was no objective evidence of onset of low back condition in service or shortly after discharge from service.  The examiner noted that many years after discharge from service, when the Veteran was more than 70 years old, his x-rays in 2008 showed degenerative changes of the thoracic and lumbar spines.  The examiner noted that such findings were due to a natural progression over the years along with incidental injuries reported by the Veteran as well.  The examiner noted that service treatment record dated November 4, 1961 showed superficial left leg abrasion with normal imaging.  The examiner noted that the service treatment records showed no objective evidence of onset in service of the current right/left leg condition to include knee joint conditions, no evidence of ongoing right/left leg condition in military.

Another June 2016 VA examiner noted that pseudophakia was not caused by or related to the motor vehicle accident in service and explained that pseudophakia was the presence of an artificial lens found in patients who have had cataract surgery, that cataracts were an aging process of the lens, and that no eye trauma was noted from the motor vehicle accident in the service treatment records.  The examiner opined that with cataract surgery occurring in 2009 and 2010, cataracts were most likely caused by aging.  The examiner also opined that the central stromal scar was less likely as not caused by or related to service.  The examiner noted that the Veteran reported that he had a branch poked into his left eye while in service but that a review of the service treatment records found no ocular trauma and VA treatment records had no mention of corneal scar until today on eye exam.  The examiner noted that the left eye corneal scar could have been caused by corneal trauma and mild vision loss and that if the corneal scar had been present after trauma during service, the Veteran's visual acuity would be permanently decreased due to the scar.  The examiner noted, however, that the Veteran's vision was 20/20 on his separation examination; and that decreased vision in September 1961 was the result of uncorrected visual acuity. With vision loss not occurring until 2015, the corneal scar was less likely as not caused by or related to service.  The examiner noted that mild dry eyes could cause intermittent blurred or fluctuating vision and that dry eyes were not caused by nor related to motor vehicle accident in service.  The examiner noted that dry eyes occur more often as we age and it is caused by poor tear quality or decreased tear quantity.  The examiner noted that ocular trauma to the lacrimal system could also cause dry eyes but with no signs of damage to the lacrimal system, dry eyes were most likely caused by aging.

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of these problems until nearly twenty years after service.  The appellant did not begin to state he had experienced low back, right leg, leg eye, or left eye symptoms since service until after he filed his claim for VA compensation in 1980.  

Thus, the record is absent evidence of a chronic low back disorder, a chronic right leg disorder, a chronic left leg disorder, and a chronic left eye disorder in service; arthritis of the lumbar spine or osteoarthritis of the left knee within a year following service; credible evidence of continuity of symptomatology; and competent evidence of a nexus between any of the current disorders on appeal and the Veteran's active duty service.

The Board must also consider the Veteran's own opinion that his low back, right leg, left leg, and left eye disorders are related to active service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of such disorders as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a right leg disability is denied.

Entitlement to service connection for a left leg disability is denied.

Entitlement to service connection for a left eye disability is denied.

REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

The issue of entitlement to service connection for a left shoulder disability was remanded by the Board in February 2016 for additional development to include affording the Veteran a VA examination to determine the etiology of any chronic left shoulder disorder.  The Board directed that the examiner should specifically discuss the March 2012 report of a "chronic muscle strain" in the left rhomboid region.  This was not done.  The Veteran underwent VA examination in June 2016 at which time he was diagnosed as having resolving left shoulder strain and no objective evidence of chronicity.  The examiner, however, did not address the March 2012 report.  Further development is, therefore, needed in light of this Stegall violation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The examiner who conducted the June 2016 Shoulder and Arm VA examination is to be provided access to Virtual VA and VBMS for an addendum opinion which discusses the March 2012 report of a "chronic muscle strain" in the left rhomboid region.  If the June 2016 VA examiner is unavailable, a physician with orthopedic expertise should be asked to provide an opinion as to whether it is at least as likely as not that any current chronic left shoulder disorder was incurred during military service, to include the November 1961 motor vehicle accident.  The examiner should specifically discuss the March 2012 report of a "chronic muscle strain" in the left rhomboid region. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  The issue of entitlement to service connection for a left shoulder disability case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


